DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 123, 124, 125, 126, 128, 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112, 113, 115, 116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification recites “second annular groove 118”; however, the drawings illustrate the spring as reference number 118.  
The specification recites “the fitting body 102 has an exterior annular groove 122” and “retaining snap ring 206 is partially inserted in the exterior annular groove 122”; however, both statements cannot be correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3074430, La Belle.
	In regards to claim 1, in Figures 4-5 and paragraphs detailing said figures, La Belle discloses a fitting (15) comprising: a fitting body comprising an exterior annular groove (near 16) formed in an exterior peripheral surface of the fitting body and configured to receive a retaining snap ring to couple the fitting body to a fluid line connector; a seal carrier (38) slidably accommodated in the fitting body and having: (i) a first end face, (ii) a second end face opposite the first end face, (iii) a first annular groove formed in an exterior peripheral surface of the seal carrier, wherein the first annular groove (near 24) is configured to receive a radial seal therein, and (iv) a second annular groove formed in the second end face, wherein the second annular groove is configured to receive a face seal therein; and a spring (48) having a first end fixedly disposed within the fitting body and a second end interfacing with the first end face of the seal carrier such that the spring applies a biasing force on the seal carrier.
	In regards to claim 2, in Figures 4-5 and paragraphs detailing said figures, La Belle discloses the fitting body has a counterbore formed therein, wherein the counterbore defines an annular shoulder within the fitting body, wherein the first end of the spring rests against the annular shoulder of the counterbore.
	In regards to claim 3, in Figures 4-5 and paragraphs detailing said figures, La Belle discloses the spring applies the biasing force on the seal carrier away from the annular shoulder of the fitting body.


Claim(s) 1-9, 11-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4465096, Voisine.
	In regards to claim 1, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses a fitting (20) comprising: a fitting body comprising an exterior annular groove (94) formed in an exterior peripheral surface of the fitting body and configured to receive a retaining snap ring (98’) to couple the fitting body to a fluid line connector; a seal carrier (60, 76) slidably accommodated in the fitting body and having: (i) a first end face, (ii) a second end face opposite the first end face, (iii) a first annular groove formed in an exterior peripheral surface of the seal carrier, wherein the first annular groove (near 64) is configured to receive a radial seal (64) therein, and (iv) a second annular groove (77) formed in the second end face, wherein the second annular groove is configured to receive a face seal (78) therein; and a spring (48) having a first end fixedly disposed within the fitting body and a second end interfacing with the first end face of the seal carrier such that the spring applies a biasing force on the seal carrier.
	In regards to claim 2, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the fitting body has a counterbore formed therein, wherein the counterbore defines an annular shoulder within the fitting body, wherein the first end of the spring rests against the annular shoulder of the counterbore.
	In regards to claim 3, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the spring applies the biasing force on the seal carrier away from the annular shoulder of the fitting body.
In regards to claim 4, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses an assembly comprising: a fluid line connector comprising: a coupling nut (100’) having an interior annular groove formed in an interior peripheral surface of the coupling nut, a fluid line (44’) having a flat surface disposed within the coupling nut; a fitting comprising: a fitting body disposed, at least partially, within the coupling nut and comprising an exterior annular groove formed in an exterior peripheral surface of the fitting body, wherein the exterior annular groove of the fitting body is axially-aligned with the interior annular groove of the coupling nut, thereby forming an annular space therebetween, a seal carrier slidably accommodated in the fitting body and having: (i) a first end face, (ii) a second end face opposite the first end face, (iii) a first annular groove formed in an exterior peripheral surface of the seal carrier, wherein the first annular groove has a radial seal disposed therein, and (iv) a second annular groove formed in the second end face, wherein the second annular groove has a face seal disposed therein, and a spring having a first end fixedly disposed within the fitting body and a second end interfacing with the first end face of the seal carrier such that the spring applies a biasing force on the seal carrier toward the flat surface of the fluid line of the fluid line connector to maintain contact between the second end face of the seal carrier having the face seal and the flat surface of the fluid line; and a retaining snap ring (98’) disposed in the annular space formed between the interior annular groove of the coupling nut and the exterior annular groove of the fitting body, thereby coupling the fitting body to the coupling nut.
In regards to claim 5, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the fitting body has a counterbore formed therein, wherein the counterbore defines an annular shoulder within the fitting body, wherein the first end of the spring rests against the annular shoulder of the counterbore.
	In regards to claim 6, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the spring applies the biasing force on the seal carrier away from the annular shoulder of the fitting body toward the flat surface of the fluid line connector.
	In regards to claim 7, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the fluid line has a flanged end having the flat surface interfacing (indirectly) with the second end face of the seal carrier.
	In regards to claim 8, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the fluid line connector further comprises: a sleeve disposed about an exterior surface of the fluid line between the coupling nut and the fluid line.
	In regards to claim 9, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the fluid line has a flanged end having the flat surface interfacing with the second end face of the seal carrier, and wherein the sleeve is configured as an anvil when forming the flanged end of the fluid line.
In regards to claim 11, Voisine discloses all of claimed structure above and inherently discloses a method comprising: providing a fitting comprising: (i) a fitting body having an exterior annular groove disposed about an exterior peripheral surface of the fitting body, (ii) a spring, and (iii) a seal carrier having a first end face interfacing with the spring, wherein the seal carrier comprises: (a) a first annular groove on an exterior peripheral surface of the seal carrier, wherein the first annular groove has a radial seal disposed therein, and (b) a second annular groove formed in a second end face of the seal carrier, wherein the second annular groove has a face seal disposed therein; providing a fluid line connector comprising: (i) a coupling nut having an interior annular groove disposed in an interior peripheral surface of the coupling nut, (ii) a retaining snap ring disposed in the interior annular groove, and (iii) a fluid line comprising a flanged end having a flat surface; aligning the fitting to the fluid line connector such that the second end face of the seal carrier having the face seal interfaces with the flat surface of the flanged end of the fluid line; and moving the fitting in an axial direction relative to the coupling nut until the exterior annular groove of the fitting body is aligned with the interior annular groove of the coupling nut and the retaining snap ring occupies an annular space formed between the interior annular groove and the exterior annular groove, thereby axially retaining the coupling nut to the fitting body and coupling the fluid line to the fitting, wherein the spring applies a biasing force on the seal carrier toward the flat surface of the flanged end of the fluid line to maintain contact therebetween.
In regards to claim 12, Voisine discloses all of claimed structure above and inherently discloses mounting the coupling nut to the fluid line; and after mounting the coupling nut to the fluid line, forming the flanged end of the fluid line.
	In regards to claim 13, Voisine discloses all of claimed structure above and inherently discloses mounting a sleeve about an exterior surface of the fluid line; and using the sleeve as an anvil while forming the flanged end.
In regards to claim 15, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses a fluid connector system comprising: a coupling nut having an interior annular groove formed in an interior peripheral surface of the coupling nut; a retaining snap ring disposed in the interior annular groove of the coupling nut; and a fitting comprising: a fitting body configured to be disposed, at least partially, within the coupling nut and comprising an exterior annular groove formed in an exterior peripheral surface of the fitting body, wherein the exterior annular groove of the fitting body is configured to receive the retaining snap ring therein to couple the fitting body to the coupling nut, a seal carrier slidably accommodated in the fitting body and having: (i) a first end face, (ii) a second end face opposite the first end face, (iii) a first annular groove formed in an exterior peripheral surface of the seal carrier, wherein the first annular groove is configured to receive a radial seal therein, and (iv) a second annular groove formed in the second end face, wherein the second annular groove is configured to receive a face seal therein, and a spring having a first end fixedly disposed within the fitting body and a second end interfacing with the first end face of the seal carrier such that the spring applies a biasing force on the seal carrier.
	In regards to claim 16, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the fitting body has a counterbore formed therein, wherein the counterbore defines an annular shoulder within the fitting body, wherein the first end of the spring rests against the annular shoulder of the counterbore.
	In regards to claim 17, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the spring applies the biasing force on the seal carrier away from the annular shoulder of the fitting body.
	In regards to claim 18, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the coupling nut has a stepped interior surface forming an annular shoulder configured to mate with a corresponding annular shoulder of a fluid line to mount the coupling nut to the fluid line.
In regards to claim 19, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses a sleeve configured to be mounted between the coupling nut and the fluid line to which the coupling nut is to be mounted.
	In regards to claim 20, in Figures 2-10 and paragraphs detailing said figures, Voisine discloses the interior annular groove of the coupling nut is bounded by a first annular surface and a second annular surface, wherein the first annular surface is straight, whereas the second annular surface comprises one or more portions disposed at different respective angles.
Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679